DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 4/9/2021.
 	Claims 1-20 are presented for examination.


Information Disclosure Statement 
The information disclosure statement(s) filed 4/9/2021 has been considered. 

Claim Objections
Claims 19 and 20 objected to because of the following informalities:  Should be method claims? Appropriate correction is required.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.


Claims 1-3, 5-6, 8-11, 13-14 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 20050007835), in view of LABERGE et al. (US 20100014364).

Claim 1. Lee teaches a semiconductor device (Fig. 8A), comprising:
a memory device from a plurality of memory devices (Fig. 7); and 
a latency adjustor configured to adjust a signal latency of control or data signals for the memory device to even out at least one latency difference between another memory device of the plurality of memory devices and the memory device (Fig. 10, [0079]-[0080]).
But fails to disclose a plurality of memory devices aligned in a vertical stack.
However, LABERGE in the same field of endeavor teaches a plurality of memory devices aligned in a vertical stack (Fig. 4). Also, teaches adjusting timing of the individual die (ABSTRACT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and LABERGE to create a high capacity memory device with improved timing (reduces read errors).

Claim 2. Lee and LABERGE teach the semiconductor device of claim 1. Lee further teaches wherein the signal latency is configured to be adjusted based on a position of the memory device within the vertical stack ([0076], LABERGE teaches a memory stack).

Claim 3. Lee and LABERGE teach the semiconductor device of claim 2. Lee further teaches wherein a stack position identifier is used to identify the position of the memory device within the vertical stack (Fig. 9B, [0076]).

Claim 5. Lee and LABERGE teach the semiconductor device of claim 1. Lee further teaches wherein the latency adjustor is configured to adjust the signal latency, as appropriate, based on a programmed latency (Fig. 9A, Mode Register MR, [0072).

Claim 6. Lee and LABERGE teach the semiconductor device of claim 5. Lee further teaches wherein the programmed latency is stored in a register (Fig. 9A, Mode Register MR, [0072]).

Claim 8. Lee and LABERGE teach the semiconductor device of claim 1. Lee further teaches comprising a latency determiner configured to determine the signal latency [0080].

Claim 9. Lee teaches a semiconductor device (Fig. 8A), comprising:
a memory device from a plurality of memory devices (Fig. 7); and means for adjusting a signal latency of control or data signals for the memory device to even out at least one latency difference between another memory device of the plurality of memory devices and the memory device (Fig. 10, [0079]-[0080]).
But fails to disclose a plurality of memory devices aligned in a vertical stack.
However, LABERGE in the same field of endeavor teaches a plurality of memory devices aligned in a vertical stack (Fig. 4). Also, teaches adjusting timing of the individual die (ABSTRACT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and LABERGE to create a high capacity memory device with improved timing (reduces read errors).

Claim 10. Lee and LABERGE teach the semiconductor device of claim 9. Lee further teaches wherein the signal latency is configured to be adjusted based on a position of the memory device within the vertical stack ([0076], LABERGE teaches a memory stack).

Claim 11. Lee and LABERGE teach the semiconductor device of claim 10. Lee further teaches wherein a stack position identifier is used to identify the position of the memory device within the vertical stack (Fig. 9B, [0076]).

Claim 13. Lee and LABERGE teach the semiconductor device of claim 9. Lee further teaches wherein the latency adjustor is configured to adjust the signal latency, as appropriate, based on a programmed latency (Fig. 9A, Mode Register MR, [0072).

Claim 14. Lee and LABERGE teach the semiconductor device of claim 13. Lee further teaches wherein the programmed latency is stored in a register (Fig. 9A, Mode Register MR, [0072]).

Claim 16. Lee and LABERGE teach the semiconductor device of claim 9. Lee further teaches comprising a latency determiner configured to determine the signal latency [0080].

Claim 17. Lee method performed on a number of memory devices (Fig. 7), the method comprising: determining a signal latency (Fig. 9A), the method comprising:
determining a signal latency of control or data signals for a memory device of the memory devices [0080];
and adjusting the signal latency to even out at least one latency difference between another memory device of the memory devices and the memory device (Fig. 10, [0079]-[0080]).
But fails to disclose a memory device are in a vertically-aligned stack; wherein the memory device is within a vertically-aligned stack.
However, LABERGE in the same field of endeavor teaches a plurality of memory devices aligned in a vertically-aligned stack (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and LABERGE to create a high capacity memory device with improved timing (reduces read errors).

Claim 18. Lee and LABERGE teach the method of claim 17. Lee further teaches wherein the signal latency is adjusted based on a position of the memory device within the vertically-aligned stack ([0076], LABERGE teaches a memory stack).

Claim 19. The semiconductor device of claim 18, wherein a stack position identifier is used to identify the position of the memory device within the vertically-aligned stack (Fig. 9B, [0076]). 

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.


Claims 4, 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 20050007835), in view of LABERGE et al. (US 20100014364).


Claims 4, 12 and 20. Lee and LABERGE teach the semiconductor device and method of claims 2, 10 and 18. But fails to specifically disclose wherein the signal latency increases as the position of the memory device within the vertical stack increases. However, it is well-known in the art that signal latency increases as the physical distance a signal travels increases. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-11 and 13-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,897,053, 9,424,888, 9,659,628, 10,497,425 and 10,923,176. Although the conflicting claims are not identical, they are not patentably distinct from each other because they contain very similar limitations in various combinations.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Allowable Subject Matter
Pending resolution of the Double Patenting rejection.
Claims 7 and 15 are objected to.
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest a semiconductor device, wherein the latency adjustment is configured to be performed using a data strobe on a common vertical connection, as set forth in the combination of claims 1, 2 and 4 or 9 and 15.
The closest prior art, Lee et al. (US 20050007835) discloses similar teachings but fails to disclose the limitations recited above. Lee thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827